       Case 1:16-cv-08364-KMW Document 111-4 Filed 02/21/20 Page 1 of 2




                                     ATTACHMENT L
                          LIST OF CONSIDERED MATERIALS


First Amended Class Action Complaint, Dkt. 8, filed 12/9/2016
Declaration of Mr. Colin Weir, June 15, 2018
COLGATETOMS00002114
COLGATETOMS00002115
COLGATETOMS00002116
COLGATETOMS00002117
COLGATETOMS00002118
COLGATETOMS00002119
COLGATETOMS00005158_CONFIDENTIAL.pptx
COLGATETOMS00005284_CONFIDENTIAL.pptx
COLGATETOMS00014108_CONFIDENTIAL.pptx
COLGATETOMS00020980_CONFIDENTIAL.pptx
COLGATETOMS00021173_CONFIDENTIAL.pptx
COLGATETOMS00023391_CONFIDENTIAL.pptx
Baker, R. P., Crawford, S., & Swinehart, J. (2004). Development and testing of web
questionnaires. Methods for testing and evaluating survey questionnaires, 361-384.

Bradburn, N. M., Sudman, S., & Wansink, B. 2004. Asking Questions: A Practical Guide to
Questionnaire Design. San Francisco: Jossey-Bass.

Cameron, Lisa and Michael Cragg and Daniel McFadden, “The Role of Conjoint Surveys in
Reasonable Royalty Cases,” Law360, October 16, 2017.
Cunningham, Charles E., Ken Deal, and Yvonne Chen, December 2010, “Adaptive Choice-
Based Conjoint Analysis: A New Patient-Centered Approach to the Assessment of Health
Diamond, Shari S. 2011. “Reference Guide on Survey Research.” In Reference Manual on
Scientific Evidence, pp. 359-423, 3rd edition. Federal Judicial Center/National Academy of
Sciences.
Green, Paul E. and V. Srinivasan, 1990. “Conjoint Analysis in Marketing Research: New
Developments and Directions.” Journal of Marketing. Vol. 54, Issue 4, pages 3-19.
       Case 1:16-cv-08364-KMW Document 111-4 Filed 02/21/20 Page 2 of 2




Grover, R & Vriens, M. 2006. The Handbook of Marketing Research: Uses, Misuses, and Future
Advances. Sage Publication.
Groves, Robert M., Floyd J. Fowler, Jr., Mick P. Couper, James M. Lepkowski, Eleanor Singer,
and Roger Tourangeau. 2011. Survey Methodology (Second Edition). John Wiley & Sons.
Huber, Joel et al.,1999. Dealing with Product Similarity in Conjoint Simulations.
https://www.sawtoothsoftware.com/download/techpap/prodsim.pdf
Johnson, F. Reed and Mo Zhou. 2016. “Patient Preferences in Regulatory Benefit-Risk
Assessments: A US Perspective.” Value in Health, Volume 19, Issue 6, September–October
2016, Pages 741-74
Marsden, Peter V. and James D. Wright. 2010. Handbook of Survey Research (Second Edition).
Emerald Group Publishing.
Orme, Bryan. 2010. “Sample Size Issues in Conjoint Analysis.”
https://www.sawtoothsoftware.com/download/techpap/samplesz.pdf.
Orme, Bryan. 2010. “Market Simulators f or Conjoint Analysis.” Chapter 10 in Bryan Orme’s
book Getting Started with Conjoint Analysis.

Orme, Bryan K. 2014. Getting Started with Conjoint Analysis: Strategies for Product Design
and Pricing Research. Third Edition. Sawtooth Software Inc
Orme, Bryan K. and Kejth Chrzan. 2017. Becoming an Expert in Conjoint Analysis. Sawtooth
Software Inc.
Park, Chan Su and V. Srinivasan. 1994. “A Survey-Based Method for Measuring and
Understanding Brand Equity and Its Extendibility,” Journal of Marketing Research, 31 (May),
271–88.

Pinnell, Jon and Pam Olson. 1996. Using Choice Based Conjoint to Assess Brand Strength and
Price Sensitivity. Sawtooth Software Research Paper Series.

http://www.sawtoothsoftware.com/support/technical-papers.
Sawtooth Software Technical Paper Series, 2009, “The CBC/HB System for Hierarchical Bayes
Estimation.”
Sawtooth Software Technical Paper Series, 2017, “The CBC System for Choice-Based Conjoint
Analysis.”
Tourangeau, R., Rips, L. J., & Rasinski, K. 2000. The Psychology of Survey Response.
Cambridge University Press.
Willis, Gordon B. and Anthony R. Artino, Jr. What Do Our Respondents Think We're Asking?
Using Cognitive Interviewing to Improve Medical Education Surveys. J Grad Med Educ. 2013
Sep; 5(3): 353–356.
